Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Davenport on 11 March 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 96 is cancelled.
Claim 80 is amended as follows:
80.	(Previously Presented) A method of treating hyperoxaluria and/or hyperoxalemia by peritoneal dialysis in a subject in need thereof, the method comprising administering into the peritoneal cavity of the subject a peritoneal dialysis solution comprising oxalate decarboxylase enzyme or a functional fragment thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
device such as a dialysis apparatus, e.g., a catheter (Shenoy, [0124], [0127]).  However, Shenoy does not teach or suggest administration during peritoneal dialysis wherein the enzyme is in a peritoneal dialysis fluid.  Moreover, a search of the prior art did not reveal relevant prior art teaching the administration of similar metabolite-degrading enzymes via a peritoneal dialysis fluid.  Rather, relevant prior art teaches immobilized enzymes coated/entrapped on dialysis devices, such as extracorporeal membranes, catheters and the like (see e.g., US Pub. 20080317810 to Harmeet et al.; see also, Shenoy at [0127] teaching use of a catheter coated with enzyme).  Thus, the prior art would not have led one of ordinary skill in the art to administer oxalate decarboxylase in a peritoneal dialysis fluid with a reasonable expectation of success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 80, 82, 89-94 and 97 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657